Per Curiam.

Petitioner bases his right to release on the sole claim that he was denied a fair trial because of the ineffective and inadequate representation by counsel appointed by the court, and that, therefore, he was denied due process of law under the Fourteenth Amendment to the federal Constitution.
There is no question as to the trial court’s jurisdiction of the subject matter and the person of petitioner.
The petition contains no allegation of fact which entitles petitioner to the relief sought. The relief prayed for is denied.

Petitioner remanded to custody.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart and Belli, JJ., concur.